COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 FRED STEVEN JONES,                                              No. 08-09-00009-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               65th District Court
                                                 §
 MARIA C. JONES,                                               of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 2007CM3582)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s letter stating he is withdrawing his notice of appeal.

We filed the letter as a motion to dismiss the appeal pursuant to TEX .R.APP .P. 42.1(a)(1). Appellee

has not objected to dismissal of the appeal and there is no indication that dismissal would prevent

her from seeking relief to which she would otherwise be entitled. We therefore grant the motion and

dismiss the appeal.



April 2, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.